DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2022 has been entered.

 Response to Amendment
This action is in response to Amendments made on 9/23/2022, in which: claims 1, 3-4 are amended, claim 2 is cancelled and claims 5-6 are new.

Claim Objections
Claims 1, 3-6 objected to because of the following informalities:  

Regarding claim 1, line 1 states “comprising” which should be amended to read “comprising:”.
Regarding claim 1, line 5 states “one or more walls wherein said walls” which should be amended to read “one or more walls, wherein said one or more walls”.

Regarding claim 1, line 6 states “where each wall is connected to at least one other wall” which should be amended to read “where each wall of said one or more walls is connected to at least one other wall of said one or more walls”.

Regarding claim 3, line 1 states “The apparatus of claim 1” which should be amended to read “The apparatus of claim 1,”.

The above mentioned is just an example of the discrepancies in the claims. The applicant is required to fully review the claims and make the appropriate corrections in order to comply with the requirements. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the outer boundaries" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the base" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 1, lines 9-11 state “a breeding module moving enabler is operably attached to the base of the breeding module as is positioned on an axis which is perpendicular to both the lid and the breeding module moving enabler” which is indefinite, as it is unclear what part of the structure is “positioned on an axis which is perpendicular to both the lid and the breeding module moving enabler”.  As stated, it appears the applicant could be referring to the base of the breeding module or the breeding module itself.  Applicant should amend to clearly and distinctly point out the limitations of the claims.

Claim 3 recites the limitation "the level" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the delivery system lid" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 3, lines 5-6 state “the delivery system lid” which is indefinite as it is unclear if the applicant is referring to the “fluid delivery system lid” or if this is a different lid entirely.  Applicant should amend to clearly and distinctly point out the limitations of the claim.

Regarding claim 4, line 4 states “one or more access ports” which is indefinite as “one or more access ports” have already been disclosed in claim 1.  It is unclear if the access ports are the same as the access ports of claim 1 or if the access ports of claim 4 are different.  Applicant should amend to clearly and distinctly point out the limitations of the claim.

Claim 5 recites the limitation "the moving" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the lifting and transporting" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the horizontal and vertical dimensions" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the inside dimensions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the height and width dimension" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 6, line 3 states “the apertures” which is indefinite as it is unclear what “apertures” the applicant is referring to.  Applicant has claimed “access ports” that have “apertures”, “one or more ports” with “apertures” and “one or more perforated ports” with “apertures”. Applicant should amend to clearly and distinctly point out the limitations of the claim.

Claim 6 recites the limitation "the aperture" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the fluid delivery port" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 6, line 4 states the term “can be” which renders the claim indefinite as it is unclear if the limitations of the claim are optional or if the limitations are required by the invention.  The limitations of the claim will be interpreted as being optional and not required by the claim.  Applicant should amend and confirm.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Courtright (US 2014/0020630).

Regarding claim 1, Courtright discloses an apparatus for insect breeding and growth comprising 
a. a breeding module (12) wherein the breeding module (12) further comprises: 
i. one or more fluid delivery systems (24, 50, 56), wherein said fluid delivery system (24, 50, 56) is operably removeable and detached (wherein the fluid delivery system is capable of being removed or detached) from the breeding module (12); 
ii. one or more walls (wherein the walls are the outer walls of cage element 12 and elements 35 of bin element 14, 15, 41) wherein said walls (wherein the walls are the outer walls of cage element 12 and elements 35 of bin element 14, 15, 41) form the outer boundaries of the breeding module (12), and where each wall is connected to at least one other wall (wherein the walls are the outer walls of cage element 12 and elements 35 of bin element 14, 15, 41), wherein one said wall is defined as a lid (15, 41) and the wall which directly opposes said lid (15, 41) is defined as a base wall (60 and the bottom wall of element 14); 
iii. a breeding module moving enabler (the pallet or stand that element 14 lies upon) is operably attached to the base (60 and the bottom wall of element 14) of the breeding module (12) as is positioned on an axis which is perpendicular to both (Fig. 2) the lid (15, 41) and the breeding module moving enabler (the pallet or stand that element 14 lies upon) and further comprises:
one or more access ports (the open areas between the legs of the stand/pallet that element 14 lies upon and the floor) said access ports (the open areas between the legs of the stand/pallet that element 14 lies upon and the floor) being apertures located fully within the breeding module moving enabler (the pallet or stand that element 14 lies upon); and 
iv. one or more ports wherein said ports which are apertures (15, 18, 30, 41, 58, 60 and perforations of cage element 12) located on one or more of the walls (wherein the walls are the outer walls of cage element 12 and elements 35 of bin element 14, 15, 41) of the breeding module (12); and 
b. one or more egg collection substrates (14); 
c. one or more light sources (42).


Regarding claim 3, Courtright discloses wherein the fluid delivery system (24, 50, 56) further comprises: 
a. an impermeable container (element 24 is an impermeable container to supply air to the structure, 58), 
b. fluid (air from element 24 or water from hose element 50), wherein said fluid (air from element 24 or water from hose element 50) is located within said impermeable container (element 24 is an impermeable container to supply air to the structure, 58); 
c. a fluid delivery system lid (15) wherein the level of said fluid (air from element 24 or water from hose element 50) remains below the delivery system lid (15); and 
d. an absorbent material (56) wherein at least one end (Fig. 3) of said absorbent material (56) is fully submerged in said fluid (air from element 24 or water from hose element 50).

Regarding claim 4, Courtright discloses wherein the breeding module (12) further comprises: 
a. one or more drainage ports (well element 58 can be removed to allow for drainage from the bottom opening); 
b. one or more cleaning ports ([0028] lines 6-9); 
c. one or more access ports (15); 
d. one or more perforated ports (element 12 is perforated) wherein said perforated port (element 12 is perforated) comprises a screened material (element 12 is a screened material) which is formed by a material comprised of one or more apertures of varying sizes and shapes ([0027] “The illustrated cage is formed from a tubular wire mesh material that is lined with a smaller mesh screen 32.”) which in concert allow for certain fluids or air or other objects to pass through said screened material (element 12 is a screened material) while inhibiting objects that are larger than said apertures; 
e. one or more fluid delivery ports (element 50 delivers water to sponge element 56 and tube element 29 delivers air to opening element 30 of bin element 14).

Regarding claim 5, Courtright discloses wherein the access ports (the open areas between the legs of the stand/pallet that element 14 lies upon and the floor) of the breeding module moving enabler (the pallet or stand that element 14 lies upon) are sized to allow for an operable interaction with moving equipment (the openings are capable of operable interaction with moving equipment) during the moving (of the breeding module (12) such interaction providing for the lifting and transporting of the breeding module (12) from one location to another.

Regarding claim 6, Courtright discloses wherein the horizontal and vertical dimensions of the fluid delivery system (24, 50, 56) as slightly smaller than the inside dimensions of the height and width dimension of the aperture (opening for hose element 50 in side wall of element 12) which defines the fluid delivery port (50) such that the fluid delivery system (24, 50, 56) can be inserted and removed through the fluid delivery port (fig. 2).

Response to Arguments
Applicant's arguments filed 9/23/2022 have been fully considered but they are not persuasive. 
In response to applicant argument that the prior art of Courtright does not teach or disclose a breeding module moving enabler, examiner respectfully disagrees.  As can been seen above and in Figs. 1-2, the breeding module moving enabler is the platform/stand/pallet that element 14 is directly attached to.  The structure has legs on all four corners and openings between each of the legs to allow for any type of mechanical equipment (i.e. forklift, dolly, etc.) to lift and move the entire structure to another location.  Applicant previously only disclosed that the structure had “a breeding module moving enabler” without providing any other structural distinction as to what said structure was, and as such was interpreted with the broadest reasonable interpretation.  Applicant provided amendments to the claims to further define said structure and examiner has applied the art rejection accordingly as stated above within the rejections of claims 1, 3-6.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/            Examiner, Art Unit 3642                 

/MONICA L PERRY/            Primary Examiner, Art Unit 3644